DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 14 are allowable for setting forth a safety device for a bandsaw comprising a frame, a pair of jaws rotatably mounted on the frame and configured to receive a band blade therebetween, an actuating rod slidably mounted on the frame, one elastic return member mounted on the actuating rod, a two-way transmission transforming the sliding of the actuating rod into a rotation of the pair of jaws, an electromagnetic actuator rigidly attached to the frame, a retaining member connecting the electromagnetic actuator, and a receiving portion provided on the actuating rod and engaging with the retaining member,  wherein when the actuating rod is in a first position, the two-way transmission causes the pair of jaw open, and the electromagnetic actuator maintains an engagement between the retaining member and the receiving portion as long as the electromagnetic actuator is supplied with electric current.
For example, Campbell (2008/0245200) teaches a safety device 16 for a bandsaw comprising a frame, a pair of jaws 20 rotatably mounted on the frame and configured to receive a band blade 4 therebetween, an actuating rod 42 slidably mounted on the frame, one elastic return member 52 mounted on the actuating rod, and a two-way transmission (22, 24, 28) transforming the sliding of the actuating rod into a rotation of the pair of jaws. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bandsaws of general interest are cite in Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724